Indictment in the County Court for larceny, in the stealing of one dollar specie. Appeal to this court. The indictment did not conclude against the statute, but in the ordinary form of an indictment at the common law.
Demurrer and joinder.
In support of the demurrer, it was insisted that the indictment must be considered as predicated on the common law. 2 H. H. P. C. 190, 192; this being the case, the County Court had no jurisdiction by the law as it stood previous to the Act of 1807, c. 73, the County Court had jurisdiction of petit larcenies as defined by the common law. The second *Page 308 
section of the Act of 1807 has changed the nature of the offence of petit larceny; it has said that petit larceny should consist in stealing property under the value of ten dollars, when the stealing at common law must be under the value of twelvepence; since the act, no man can doubt that the County Court possesses jurisdiction of the offence as it now stands; that it should appear by the indictment from whence they derived that power.
Demurrer sustained.